            Case 2:21-cv-00660-KJN Document 3 Filed 04/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JASON HARPER,                                       No. 2:21-cv-0660 KJN P
12                          Plaintiff,
13             v.
14    STU SHERMAN, et al.,                                ORDER
15                          Defendants.
16
17            Plaintiff is a state prisoner, proceeding pro se, with this civil action. On April 13, 2021,

18   this action was removed to this court from the Sacramento County Superior Court.

19            In his complaint, plaintiff alleges violations of his civil rights by defendants. The alleged

20   violations took place in Kings County, which is part of the Fresno Division of the United States

21   District Court for the Eastern District of California. See Local Rule 120(d).

22            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

23   division of a court may, on the court’s own motion, be transferred to the proper division of the

24   court. Therefore, this action will be transferred to the Fresno Division of the court.

25            Good cause appearing, IT IS HEREBY ORDERED that:

26            1. This action is transferred to the United States District Court for the Eastern District of

27                  California sitting in Fresno; and

28   ////
                                                         1
         Case 2:21-cv-00660-KJN Document 3 Filed 04/16/21 Page 2 of 2


 1            2. All future filings shall reference the new Fresno case number assigned and shall be
 2   filed at:
                             United States District Court
 3                           Eastern District of California
                             2500 Tulare Street
 4                           Fresno, CA 93721
 5

 6   Dated: April 16, 2021
 7

 8

 9   harp0660.22

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
